FILED
                            NOT FOR PUBLICATION                                JAN 26 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAIDOU JALLOW,                                   No. 11-73349

              Petitioner,                        Agency No. A079-611-711

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 14, 2015**
                              San Francisco, California

Before: M. SMITH, NGUYEN, and FRIEDLAND, Circuit Judges.

       Saidou Jallow petitions for review of a Board of Immigration Appeals’

(BIA) decision denying his asylum application. We have jurisdiction pursuant to 8

U.S.C. § 1252, and we deny the petition.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the BIA’s conclusion that Jallow was not

persecuted on the basis of his affirmative political beliefs or an imputed political

opinion. See Sangha v. INS, 103 F.3d 1482, 1487–89 (9th Cir. 1997). Jallow

provided no evidence that the Revolutionary United Front (“RUF”) guerillas were

aware of any affirmative political views held by him, or that the guerillas’ actions

were motivated in whole or in part by such views. Cf. Nuru v. Gonzales, 404 F.3d
1207, 1226 (9th Cir. 2005). Jallow’s statement to the RUF guerillas that he would

“never join them” is insufficient, on its own, to constitute an expression of a

political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 481–82 (1992).

Similarly, Jallow provided no evidence that the RUF imputed a political opinion to

him. Rather, the record shows that the “terrible atrocities that [Jallow] and his

family suffered at the hands of the . . . RUF . . . were . . . part of the widespread

violence perpetrated by the RUF during the Sierra Leone civil war.” See Fafanah

v. Holder, 313 F. App’x 35, 36–37 (9th Cir. 2009).

      Canas-Segovia v. INS, 970 F.2d 599 (9th Cir. 1992), Cordon-Garcia v. INS,

204 F.3d 985 (9th Cir. 2000), and the secondary authority relied on by Jallow are

inapposite because there, the asylum applicants provided evidence to support an

inference that the persecutors attributed political views to the applicant or a group




                                            2
with which the applicant was associated, and engaged in persecution at least partly

on account of those attributed views.

      Substantial evidence also supports the BIA’s conclusion that Jallow did not

demonstrate a “well-founded fear of future persecution.” See Hoxha v. Ashcroft,

319 F.3d 1179, 1181–82 & n.4 (9th Cir. 2003). The BIA reasonably reached this

conclusion due to the lack of “direct[] and specific evidence” on this score. See

Mgoian v. INS, 184 F.3d 1029, 1035 (9th Cir. 1999). The BIA’s conclusion is

further bolstered by its additional finding, also supported by substantial evidence,

that country conditions have changed since Jallow left Sierra Leone. See Molina-

Estrada v. INS, 293 F.3d 1089, 1095–96 (9th Cir. 2002). Moreover, the BIA’s

analysis of changed country conditions was sufficiently “individualized” to

withstand substantial evidence review. See Marcos v. Gonzales, 410 F.3d 1112,

1121 (9th Cir. 2005).

      Finally, the BIA did not engage in fact-finding outside the record in its

analysis of changed country conditions. The government raised the issue of

changed country conditions before the immigration judge (“IJ”) and the BIA, and

the record before the IJ included the U.S. Department of State country reports and

other information about the civil war in Sierra Leone.

      PETITION DENIED.


                                          3